Title: To John Adams from Joseph Story, 31 January 1800
From: Story, Joseph
To: Adams, John



Honle. Sir
Marblehead Jany. 31 1800

The interest, you are pleased to take in an event, which has clothed our country in gloom, precludes the necessity of a formal apology, for offering the attendant eulogy for your inspection. Though young, permit me to declare, that I have lived long enough to admire and venerate in common with my fellow citizens the integrity of your patriotism, and the wisdom of your conduct. And I cannot but reflect with high delight, that my eyes have realized the truth of the encomium, delivered by the immortal Mr Burke, on the character, I have now the honor of addressing.
The performance, which now solicits your attention, is the production of immature youth, and hasty appointment. Though it have no claim to marked approbation, but from you candor; yet, as it speaks the real sentiments of a portion of the community, it may not perhaps be without its use. Wishing in sincerity, that you may long enjoy the invaluable blessings of health and happiness; and long honor your affectionate country with your wisdom, and civil administration, I beg leave to subscribe my self with high sentiments of respect
Honble. Sir / Your most obedient / and very humble servant

Joseph Story